     Case 6:18-bk-20802-SY        Doc 70 Filed 03/19/19 Entered 03/19/19 12:15:50              Desc
                                   Main Document     Page 1 of 3



 1   TANG & ASSOCIATES
     Kevin Tang, SBN: 291051
 2   18377 Beach Blvd., Ste 211
     Huntington Beach, CA 92648
 3   Phone: (714) 594-7022
     Fax: (714) 594-7024
 4   Email: Kevin@tang-associates.com
 5
     Attorney for Debtor(s),
 6   DEANGELA CHRISTIN HARRELL
 7
                              UNITED STATES BANKRUPTCY COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9
                                        RIVERSIDE DIVISION
10

11   In re:                                       )   Chapter 13
                                                  )
12                                                )   Case No.: 6:18-bk-20802-SY
     DEANGELA CHRISTIN HARRELL,                   )
13                                                )   NOTICE OF VOLUNTARY DISMISSAL
                                                  )   OF DEBTOR’S MOTION TO SELL
14                                                )   PROPERTY OF THE ESTATE UNDER
              Debtor(s).                          )   SECTION 363(f)
15                                                )
                                                  )   Date: 4/11/2019
16                                                )   Time: 01:30 PM
                                                  )   Ctrm: 302
17                                                )   Place: 3420 Twelfth St, Riverside CA 92501
                                                  )
18                                                )
                                                  )
19

20
              TO THE HONORABLE JUDGE SCOTT YUN AND ALL INTERESTED
21
     PARTIES:
22        Please take notice that the Debtor, DeAngela Christin Harrell by and through her attorney
23
     of record, Kevin Tang, withdraws her Motion to Sell Property of the Estate under Section 363(f)
24
     filed in the above-capitoined case on March 7, 2019 as Docket number 57.
25

26
     Date: 3/19/2019                                      Tang & Associates

27                                                         /s/ Kevin Tang
                                                          Kevin Tang,
28
                                                          Attorney for Debtor

                                                  - 1 -
              NOTICE OF VOLUNTARY DISMISSAL OF DEBTOR’S MOTION TO SELL
                     PROPERTY OF THE ESTATE UNDER SECTION 363(f)
     Case 6:18-bk-20802-SY                Doc 70 Filed 03/19/19 Entered 03/19/19 12:15:50                             Desc
                                           Main Document     Page 2 of 3


                                      PROOF OF SERVICE OF DOCUMENT
 1
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 2   18377 Beach Blvd., Ste 211, Huntington Beach, CA 92648

 3   A true and correct copy of the foregoing document entitled (specify): NOTICE OF VOLUNTARY DISMISSAL
     OF DEBTOR’S MOTION SELL PROPERTY OF THE ESTATE UNDER SECTION 363(f) will be served or
 4   was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
     stated below:
 5

 6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
     Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
     On 3/19/2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
 7
     that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
     stated below:
 8
     Abram Feuerstein, esq on behalf of U.S. Trustee United States Trustee (RS): abram.s.feuerstein@usdoj.gov
 9   Everett L Green on behalf of U.S. Trustee United States Trustee (RS): everett.l.green@usdoj.gov
     Christopher Minier on behalf of Creditor Arch CBT SPE, LLC: becky@ringstadlaw.com, arlene@ringstadlaw.com
     Christopher Minier on behalf of Creditor NPI Debt Fund II, LP: becky@ringstadlaw.com, arlene@ringstadlaw.com
10   Randall P Mroczynski on behalf of Creditor Santander Consumer USA Inc.: randym@cookseylaw.com
     Brian R Nelson on behalf of Creditor Arch CBT SPE, LLC: becky@ringstadlaw.com,
11   brian@ringstadlaw.com;arlene@ringstadlaw.com
     Brian R Nelson on behalf of Creditor NPI Debt Fund II, LP: becky@ringstadlaw.com,
     brian@ringstadlaw.com;arlene@ringstadlaw.com
12   Brian R Nelson on behalf of Interested Party Courtesy NEF: becky@ringstadlaw.com,
     brian@ringstadlaw.com;arlene@ringstadlaw.com
13   Valerie Smith on behalf of Interested Party Courtesy NEF: claims@recoverycorp.com
     Edward A Treder on behalf of Interested Party Courtesy NEF: cdcaecf@bdfgroup.com
     United States Trustee (RS): ustpregion16.rs.ecf@usdoj.gov
14
                                                                      Service information continued on attached page
15
     2. SERVED BY UNITED STATES MAIL:
16   On 3/19/2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy case
     or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
17   first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to
     the judge will be completed no later than 24 hours after the document is filed.
18
     Honorable Judge
19   Scott Yun
     3420 Twelfth Street, Suite 345
     Riverside, CA 92501
20
                                                                      Service information continued on attached page
21
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
22   method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on         , I served the
     following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
23   such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
     declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
24   document is filed.

                                                                      Service information continued on attached page
25
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.
26

27
     3/19/2019              Dennis Peters
28   Date                   Printed Name                                 Signature


                                                              - 2 -
            NOTICE OF VOLUNTARY DISMISSAL OF DEBTOR’S MOTION TO SELL
                   PROPERTY OF THE ESTATE UNDER SECTION 363(f)
     Case 6:18-bk-20802-SY             Doc 70 Filed 03/19/19 Entered 03/19/19 12:15:50     Desc
                                        Main Document     Page 3 of 3



 1
     Service List
 2
     Ashley Funding Services, LLC                     Santander Consumer USA, Inc.
     Resurgent Capital Services                       c/o Randall P. Mroczynski
 3
     PO Box 10587                                     Cooksey, Toolen, Gage, Duffy &Woog
 4   Greenville, SC 29603                             535 Anton Blvd
                                                      10th Floor
 5   Caliber Home Loans                               Costa Mesa, CA 92626
     PO BOX 619063
 6   Dallas, TX 75261-9063

 7   CIG FINANCIAL
     PO BOX 19795
 8   IRVINE, CA 92623

 9   Employment Development Department
     Bankruptcy Group MIC 92E, PO BOX 826880
10
     Sacramento, CA 95814
11
     FRANCHISE TAX BOARD
12   BANKRUPTCY SECTION MS A340
     PO BOX 2952
13   SACRAMENTO CA 95812

14   Navy Federal Credit Union
     PO Box 3000
15   Merrifield VA 22119

16   Santander Consumer USA, Inc.
     P.O. Box 560284
17
     Dallas, TX 75356
18
     SUMMIT MANAGEMENT COMPANY LLC
19   16745 W BERNARDO DR STE 1
     San Diego, CA 92127
20
     U.S. Bank Trust, N.A.
21   c/o Caliber Home Loans, Inc.
     13801 Wireless Way
22   Oklahoma City, OK 73134

23   Verizon
     by American InfoSource as agent
24
     PO Box 4457
     Houston, TX 77210-4457
25

26

27

28



                                                   - 3 -
            NOTICE OF VOLUNTARY DISMISSAL OF DEBTOR’S MOTION TO SELL
                   PROPERTY OF THE ESTATE UNDER SECTION 363(f)
